Citation Nr: 1445224	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-32 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder, to include of the face and head.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L. K.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in relevant part denied entitlement to service connection for a skin disorder.  

The Veteran and L. K. testified at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript is of record.

The Board remanded the claim on appeal in December 2010 and September 2012.  The Board additionally denied claims of entitlement to service connection for a lumbar spine disability and a bilateral foot disability in September 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In a November 2011 VA examination report, a VA examiner opined that the Veteran's claimed skin condition was less likely as not caused by or a result of his military service.  In reaching this opinion, the examiner relied on an apparent first occurrence of the condition during the mid-1980s, well after his separation from service.  Testimony offered by the Veteran and his witness indicates, however, that his skin condition first became manifest in 1966 during service, with continual break-outs of varying degrees of severity ever since.  His witness testified that she observed the condition since she first met him in 1977.  In a September 2009 statement, his wife also insinuated that the skin condition had been present for many years and that it was progressively worsening.  Based on the credible evidence of record, the examiner's opinion is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Additionally, in the September 2012 remand of this claim, the Board sought clarification as to the likelihood that the Veteran's skin disorder was a disease or condition caused by herbicide (Agent Orange) exposure.  In an October 2012 opinion, the examiner indicated that it was possible that the Veteran's rash was the result of herbicide exposure, but that the relationship could not be established with the available evidence.  The examiner's opinion appears to connote the necessity of absolute evidence of causation.  VA regulations do not, however, require that there be a "definitive" or definite link in order to establish an etiological relationship; rather the applicable standard is an at least as likely as not proposition.  As such, this opinion is also inadequate.  

The Board notes that the Veteran's assigned vessel, the U.S.S. Oxford has been added to the list entitled "U.S. Navy and Coast Guard Ships in Vietnam."  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  This listing reflects that the ship "[c]onducted numerous month-long deployments along the Vietnam coast collecting data, with likelihood that crew members went ashore, between 1965 and 1969."  Thus, the Veteran exposure to herbicides during service may be presumed.

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for a new VA dermatology examination, if possible during an outbreak of his claimed skin disorder.  The examination report or addendum should indicate that this REMAND was reviewed in association with the examination.  All necessary studies and tests should be conducted.

The examiner should clearly diagnose and describe the Veteran's current skin disorder. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current skin disorder had its clinical onset during his active service or is related to an in-service disease, event, or injury, to include possible herbicide exposure.  The examiner should discuss any evidence of an outbreak of a skin condition during service, and should discuss lay evidence indicating that the skin condition has been present for many years, including initially becoming manifest during service.  

The examiner should also be aware that, per the personnel records, the Veteran is presumed to have been exposed to herbicides in this case.

The examiner should additionally provide a specific opinion as to whether the current skin disorder consists of chloracne or other acneform disease consistent with chloracne, or of any other disease or disorder that is at least as likely as not (50 percent or greater probability) a disease or condition that is caused by herbicide exposure.  

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



